Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 March 2019 and 17 June 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election with traverse of Group I (claims 1-18) and species of a biological tissue adhesive for bone tissue (claims 1-13 and 16) in the reply filed on 27 June 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search both the invention of Group I and Group III.  This is not found persuasive because the instant application is a national stage entry and thus restricted under lack of unity. The special technical feature between Groups I-III does not make a contribution over the prior art of Garigapati et al. which is directed to a composition comprising water, phosphoserine and alpha-TCP.   
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
3.	The instant application is a national stage entry of PCT/EP2017/074551 filed 27 September 2017.  Claims 1-18 and 22-31 are currently pending.  Claims 14-15, 17-18, and 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 June 2022.  Claims 1-13 and 16 are examined on the merits within.  

Claim Objections
4.	Claim 7 is objected to because of the following informalities: “and, strontium silicate; zirconium silicate; or a mixture of di- and tricalcium silicate” should instead recite “strontium silicate, zirconium silicate or a mixture of di- and tricalcium silicate”.  Appropriate correction is required.  

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claims 1, 5-6, and 10 recite the ratios “1:0.001-100”,  “1:0.05-0.4, such as 1:0.1-0.3” and “1:5-15, such as 1:9-12”.  It is unclear if the claim intends for the range to cover the second value of the ratio or an upper limit.  For example, does 1:0.05-0.4 refer to the values of 1:0.05, 1:0.06, and so forth including any and all values up to 1:0.4?  In the alternative, does this ratio refer to a range of 1:0.05 to 0.4:1?  Clarification is requested.  

8.	Regarding claims 5-6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “calcium silicate, sodium silicate, and strontium silicate; zirconium silicate; or a mixture of di- and tricalcium silicate”, and the claim also recites “preferably calcium silicate or a mixture of di- and tricalcium silicate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections – 35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-9, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (U.S. Patent Application Publication No. 2012/0288446) in view of Correa et al. (J. Biomed Mat. Res., 2015).  
	Garigapati et al. teach compositions and methods to adhere a variety of materials together, the composition comprising at least a multivalent metal compound, a compound structurally similar to phosphoserine, and an aqueous solution.  See abstract.  The composition may comprise additives such as alpha tri-calcium phosphate, calcium silicate, and mixtures thereof.  See claim 14. Calcium silicate increases the intrinsic material properties such as strength, toughness and flexibility.  See paragraph [0054]. Alpha tricalcium phosphate affects the porosity.  See paragraph [0052].  Table 3 comprises 250 mg phosphoserine, 400 mg α-TCP, and 133 µL of water. This converts to 38.46% solid content of phosphoserine and 61.54% solid content of α-TCP.  The aqueous based mixing media should be present in amounts up to 35% based on  a weight basis of the combined weight of the multivalent metal compound, the compound  (phosphoserine), and the aqueous medium.  See paragraph [0049].  The composition is used as bone cement for bone filler applications. See abstract.  The composition may additionally comprise collagen.  See paragraph [0050].  The instant specification states that a hydrogel is collagen.  See paragraph [0053]. 
	Garigapati et al. do not teach a ratio of silicate compound to α-TCP of 1:0.001-100.
	Correa et al. teach the influence of β-dicalcium silicate on α-tricalcium phosphate.  The best properties were obtained with 10 wt% of β-dicalcium silicate which showed in vitro bioactivity and cytocompatibility, making it a suitable candidate as a bone substitute.  See abstract. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the amount and ratio of silicate compound and α-TCP dependent on the strength, bioactivity, cytocompatibility, and porosity desired in the composition to achieve the optimal desired properties.    

12.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garigapati et al. (U.S. Patent Application Publication No. 2012/0288446) in view of Correa et al. (J. Biomed Mat. Res., 2015) as applied to claims 1-9, 12-13, and 16 above and further in view of Hermansson et al. (WO2006/041365).
	Neither Garigapati et al. or Correa et al. teach both di- and tricalcium silicate.
	Hermansson et al. teach powder formulations comprising a combination of silicates and phosphates.  Formulation 9, in Table 1:1, comprises 60% tricalcium silicate, 20% dicalcium silicate, and 20% tricalcium phosphate. Table 1.2 compares the strength development over time, showing that compositions comprising both di- and tricalcium silicate with tricalcium phosphate achieved a strength of 130 mPa after 30 days, whereas a composition comprising tricalcium silicate and tricalcium phosphate took 3 months to achieve the same strength. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a combination of di-calcium and tricalcium silicate as the silicate compounds in the composition made obvious by Garigapati et al. and Correa et al. to increase the strength of the product in a shorter amount of time.  One would have been motivated, with a reasonable expectation of success, because Hermansson et al. teach that a combination of silicates achieved higher strength more quickly than a single silicate compound when in combination with calcium phosphate. 


Conclusion
13.	No claims are allowed at this time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615